O’CONNELL, C. J.,
dissenting.
A “revenue” ordinance is frequently contrasted with a “regulatory” ordinance, the former describing legislation the primary purpose of which is to raise money for general governmental purposes and the latter denoting legislation which calls for the imposition of a license fee limited to the cost of regulation provided for in the ordinance.①
The complaint in the present case obviously used the term “revenue” in this sense. If defendant had any question as to the specific meaning of the term, it could have moved to make the complaint more definite and certain.
The majority opinion employs a highly technical rule which, in my judgment, serves no good purpose in the present case.

 Cases illustrating this distinction in terminology can be found in Words and Phrases under “Revenue” etc.